                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ETERNITY MART, INC.
d/b/a/ GREAT DEALS OF TEXAS,
                                                      Case No. 19-cv-02436
               Plaintiff,
       v.                                             Magistrate Judge Sunil R. Harjani

NATURE’S SOURCES, LLC,

               Defendant.


                            MEMORANDUM OPINION AND ORDER
       Nature’s Sources, LLC, has filed a motion to compel [29] certain responses to its discovery

requests. Specifically, Nature’s Sources requests that the Court enter an order compelling Eternity

Mart to, within 14 days, respond fully with respect to Request for Production Nos. 1, 2, 12, 13, 16,

17, 28, and Interrogatory Nos. 10, 11, and 13. Doc. [29] at 13. Nature’s Sources further requests

that the Court order that Eternity Mart provide an affidavit confirming that no additional records

or information are being withheld based on objections to various discovery requests. Id. Finally,

Nature’s Sources requests that it be awarded its reasonable attorneys’ fees and costs associated

with the motion to compel. Id. In connection with the motion to compel, Nature’s Sources moved

for leave to file two exhibits to its motion, F and G, under seal. Doc. [28].

       The question raised in this motion is whether a party may conceive of theories for its

defenses, with no discernable basis in fact, and then seek discovery on that matter through

document requests and interrogatories that are significantly burdensome.

       For the reasons stated below, Nature’s Sources, LLC’s Motion to Compel [29] is granted

in part and denied in part. Nature’s Sources, LLC’s Motion for Leave to File Exhibits to Motion

to Compel under Seal [28] is denied.

                                                  1
                                           Background

       Eternity Mart is a reseller of natural, organic, and specialty products that does business

through a variety of online sites and channels, including Amazon. Doc. [1] at 3. Eternity Mart,

doing business as Great Deals of Texas via Amazon, marketed certain products of Nature’s

Sources. Id. That marketing was facilitated through Eternity Mart’s distribution relationship with

KeHE, Distributors, LLC, an authorized distributor of Nature’s Sources. Id. On February 6, 2019,

Amazon emailed Eternity Mart to report that Amazon had received a complaint that Eternity Mart

was infringing on Nature’s Sources’ trademark rights. Id. at 4. On February 27, 2019, Amazon

notified Eternity Mart that its account was temporarily deactivated because of Nature’s Sources’

reports that Eternity Mart was counterfeiting Nature’s Sources’ goods. Id. at 5. Despite Eternity

Mart’s efforts to prove that its Nature’s Sources goods were authentic, Eternity Mart was not

reinstated as a seller on Amazon until March 21, 2019. Id.at 7.

       On April 10, 2019, Eternity Mart initiated the instant action against Nature’s Sources,

alleging counts of intentional interference with business relationships and defamation per se.

Doc. [1].

                                            Discussion

I.     Nature’s Sources’ Motion to Compel Eternity Mart

       Nature’s Sources contends that several of Eternity Mart’s discovery responses are deficient

and moves this Court to compel Eternity Mart to respond completely and fully to Requests for

Production 1, 2, 12, 13, 16, 17, and 28, as well as Interrogatories 10, 11, and 13. Doc. [29] at 13.

These discovery requests generally seek information on two topics. First, there are several

discovery requests that seek information about complaints that Amazon received from other

companies regarding Eternity Mart and other Amazon notices, warnings, suspensions, and



                                                 2
reinstatements. Second, various discovery requests concern Eternity Mart’s tax returns, bank

records, and other financial information. Nature’s Sources also moves to compel Eternity Mart to

respond fully and completely to Request for Production No. 1, arguing that Eternity Mart has failed

to produce complete emails and that Eternity Mart has produced email attachments in such a way

that Nature’s Sources cannot discern which email an attachment belongs to. Id. at 12.

       In ruling on a motion to compel, the discovery standard set forth in Rule 26(b) applies.

Rule 26(b)(1) allows “discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). The party

requesting discovery bears the initial burden of establishing its relevancy. See, e.g., Rennie v.

Dalton, 3 F.3d 1100, 1110 (7th Cir. 1993) (finding court did not abuse its discretion in denying

motion to compel discovery for lack of a persuasive showing on relevance); Bell v. Pension Comm.

of ATH Holding Co., LLC, 330 F.R.D. 517, 525 (S.D. Ind. June 14, 2018); West v. Miller, No. 05-

cv-4977, 2006 WL 2349988 at *2 (N.D. Ill. Aug. 11, 2008). “If the discovery appears relevant,

the party objecting to the discovery request bears the burden of showing why that request is

improper.” Trading Technologies Intern., Inc. v. eSpeed, Inc., No. 04 C 5312, 2005 WL 1300778,

at *1 (N.D.Ill. Apr.28, 2005) (citing Rubin v. Islamic Republic of Iran, 349 F.Supp.2d 1108, 1111

(N.D. Ill. 2004)).

       Magistrate judges have “extremely broad discretion in controlling discovery” when matters

are referred to them for discovery supervision. Jones v. City of Elkhart, 737 F.3d 1107, 1115 (7th

Cir. 2013).

       A.      Discovery Requests about Third Party Complaints to Amazon and Other
               Notices, Warnings, Suspensions and Reinstatements by Amazon

       Requests for Production 12, 13, 16, 17 and Interrogatories 10 and 11 concern complaints

that Amazon received about Eternity Mart from companies other than Nature’s Sources and other


                                                3
Amazon notices, warnings, suspensions, and reinstatements. For instance, Request for Production

No. 12 asks Eternity Mart to “[p]roduce all documents related to any intellectual property and/or

IP complaint against Plaintiff submitted to Amazon by any entity other than Defendant.” Doc. [29]

at 5. Another representative example of this group of discovery requests is Interrogatory No. 11,

which requests Eternity Mart to “[s]tate the facts related to, identify all documents related to, and

identify all persons with knowledge of all suspensions and/or deactivations of Plaintiff’s Amazon

product listings and/or account . . . .” Id. at 8. The requests for production seek records from

January 1, 2014 to the present, which Nature’s Sources states is “roughly five calendar years prior

to the events giving rise to Eternity Mart’s Complaint.” Id. at 7. The timeframe for Interrogatories

10 and 11 is January 1, 2017 to present. Id.at 8.

       Nature’s Sources argues that these discovery requests are relevant to causation and

damages.    According to Nature’s Sources, Eternity Mart’s responses to Nature’s Sources’

discovery requests about other companies’ IP complaints “could very well show that Plaintiff’s

business was suspended because of [the] other 200-plus IP violations it committed while selling

products on Amazon.” Doc. [29] at 6. As for the discovery requests surrounding other notices,

warnings, suspensions, and reinstatements by Amazon, Nature’s Sources similarly surmises,

“Perhaps during one of Plaintiff’s prior suspensions . . . Amazon warned that any further

misconduct would result in a mandatory 25 day storefront suspension – and thus, maybe one of

the other complaints by a party other than Defendant is what caused Plaintiff’s storefront to be

shut down, and the length of the suspension.” Id. at 7-8.

       In response, Eternity Mart reiterates the objections it made in response to these discovery

requests when originally served. Eternity Mart contends that the discovery requests surrounding

other companies’ IP complaints and other Amazon suspensions are irrelevant, overly burdensome,



                                                    4
and comprise an unreasonable time period. Doc. [34] at 4, 6. According to Eternity Mart, “Amazon

stated clearly and unequivocally that it suspended Eternity Mart on February 27, 2019, because of

Nature’s Sources complaint filed on February 6, 2019, in which it asserted trademark infringement

and counterfeiting against Eternity Mart.” Id. at 4-5. Eternity Mart therefore asserts that Nature’s

Sources “should not be permitted to go on [a] fishing expedition for documents and information

regarding other complaints filed by nonparties before and after Nature’s Sources filed its complaint

on February 6, 2019.” Id. at 5.

       Parties may obtain discovery on relevant, non-privileged matters that are proportional to

the needs of the case, “considering the importance of the issues at stake in the action, the amount

in controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Evidence is relevant if

it has any tendency to make a fact more or less probable than it would be without the evidence.

Fed. R. Evid. 401. While the scope of discovery is broad, the discovery rules are not a ticket to an

unlimited, never-ending exploration of every conceivable matter that captures an attorney's

interest. Vakharia v. Swedish Covenant Hosp., 1994 WL 75055, at *2 (N.D. Ill. 1994). Unless the

requesting party can demonstrate the relevancy of the materials sought, judges “should not hesitate

to exercise appropriate control over the discovery process . . . ‘fishing expeditions’ in discovery

are prohibited because the information being sought is ultimately not ‘relevant.’ ” BankDirect

Capital Fin., LLC v. Capital Premium Fin., Inc., 2018 WL 946396, at *4 (N.D. Ill. Feb. 20, 2018).

       Here, Nature’s Sources has failed to show the relevance of information regarding non-party

complaints to Amazon and other suspensions imposed by Amazon. The basis for these discovery

requests is speculative, as evidenced by Nature’s Sources statements about what the discovery



                                                 5
sought “could very well,” or “[p]erhaps” show. See Doc. [29] at 6, 7-8. Significantly, Nature’s

Sources has not offered any evidence from the record indicating that Amazon’s February 27, 2019

suspension of Eternity Mart was caused by anything other than Nature’s Sources complaint.

       Such speculation, without a showing by Nature’s Sources that the responses are likely to

yield relevant information about the February 27, 2019 suspension, amounts to an impermissible

fishing expedition in this case. See In re Dairy Farmers of Am., Inc. Cheese Antitrust Litig., 801

F.3d 758, 766 (7th Cir. 2015) (holding district court did not abuse discretion in denying party’s

request to depose more employees where request was based on speculation and party failed to

present evidence that additional depositions would yield relevant information); Batchelor v. Merck

& Co., No. 3:05-CV-791 JTM, 2007 WL 4179015, at *3 (N.D. Ind. Nov. 20, 2007) (denying

motion to compel where requesting party appeared to be “merely ‘fishing’ for discovery and

hoping that discovery does exist to support their speculative and possible theory”); Jones v. Union

Pac. R.R. Co., No. 12 C 771, 2014 WL 1715450, at *2 (N.D. Ill. May 1, 2014) (holding plaintiff

failed to show relevance of discovery on other train collision in her negligence action against a

train company where plaintiff offered “nothing but speculation to support her theory that the

additional evidence she seeks might reveal some sort of discrepancy related to the data or video

produced concerning her husband’s collision”).

       It is true that some amount of fishing is generally necessary in the pretrial discovery

process. See Nw. Mem'l Hosp. v. Ashcroft, 362 F.3d 923, 931 (7th Cir. 2004) (“[O]f course, pretrial

discovery is a fishing expedition and one can't know what one has caught until one fishes.”). The

problem here is that Nature’s Sources has not given the Court any reason to believe that the pond

might be stocked with fish. See Sirazi v. Panda Express, Inc., No. 08 C 2345, 2009 WL 4232693,

at *3 (N.D. Ill. Nov. 24, 2009) (denying motion to compel where there was no basis in the record



                                                 6
to support theory underlying discovery requests, reasoning: “without some reason to conclude that

the pond might be stocked, one cannot demand to ‘fish.’”). Put another way, discovery is not a

means for a party to test every conceivable theory of a claim or defense without any limitation.

Relevancy and proportionality are limits placed on discovery in order to ensure that when a party

seeks information, there is some basis to believe it will bear fruit and lead to admissible evidence

at a trial.

         Nature’s Sources cites to the 206 other Amazon complaints that were lodged against

Eternity Mart but fails to identify any evidence in the record contradicting Amazon’s statement

that it suspended Eternity Mart because of Nature’s Sources complaint. See Doc. [1] at Ex. B.

Nature’s Sources likewise hypothesizes that Amazon could have warned Eternity Mart in a

previous suspension that “any further misconduct would result in a mandatory 25 day storefront

suspension . . . .” without offering any evidence that indicates Eternity Mart’s suspension was

based on a failure to heed previous warnings by Amazon. Doc. [29] at 7.

         Nature’s Sources cites to five cases, apparently in support of its contention that its

discovery requests regarding the 206 other IP complaints are relevant. Each case is inapposite. In

Transcap Assocs., Inc. v. Euler Hermes Am. Credit Indem. Co., No. 08-C-723, 2009 WL 1543857

(N.D. Ill. June 3, 2009), the court found that, in the insurance coverage context, other insured

information—discovery regarding claims made by similarly situated insureds—was relevant to the

interpretation of policy language. In Bastian v. TPI Corp., 663 F. Supp. 474 (N.D. Ill. 1987), the

court held that although prior incidents with manufacturer’s heaters were not relevant to a

negligence claim, prior incidents were relevant to establish unreasonable dangerous qualities of a

defective design in a strict liability claim. In Kujaca v. Ameritech Corp., No. 92 C 5961, 1992 WL

346426, at *1 (N.D. Ill. Nov. 18, 1992), a breach of contract case, the court denied a motion for a



                                                 7
protective order seeking to prohibit pre-agreement discovery because the court could not “say as

a matter of law that in a breach of contract action, nothing that occurred during the negotiation of

the contract could be relevant discovery.” The final two cases cited by Nature’s Sources, Rosen

and Reed, are even less applicable to the facts here. See Rosen v. Ciba-Geigy Corp., 892 F. Supp.

208 (N.D. Ill. 1995), aff'd, 78 F.3d 316 (7th Cir. 1996) (discussing Illinois proximate cause

standard in products liability action); Reed v. Freedom Mortg. Corp., 869 F.3d 543 (7th Cir. 2017)

(holding district court in Illinois Human Rights Action case did not abuse discretion in declining

to consider cell phone videos and that white coworkers were not similarly situated to plaintiff

employee). The Court is accordingly unpersuaded by Nature’s Sources’ authority.

       Because Nature’s Sources has provided nothing other than speculation in support of its

discovery requests regarding other complaints and previous suspensions, the Court denies Nature’s

Sources motion to compel with respect to Requests for Production 12, 13, 16, 17 and

Interrogatories 10 and 11. The Court’s denial with respect to these requests is without prejudice.

It is entirely possible that some support for Nature’s Sources’ theories will emerge through the

course of discovery, thereby making Nature’s Sources’ discovery requests on the other Amazon

complaints and suspensions relevant. For instance, in the deposition of an Amazon representative,

the parties could learn that Amazon’s February 27, 2019 suspension of Eternity Mart was not based

solely on Nature’s Sources’ complaint, but rather the cumulative impact of the 200-plus IP

complaints. At that time, the other IP complaints could make it less likely that Nature’s Sources’

complaint caused Eternity Mart’s damages.

       B.      Discovery Requests for Eternity Mart’s Financial Information

       Requests for Production 2 and 28 and Interrogatory 13 seek information regarding Eternity

Mart’s financials. Request for Production No. 2 requests that Eternity Mart “[p]roduce full and



                                                 8
complete state and federal tax returns with all schedules and attachments for tax years 2014-

present.” Doc. [29] at 9. Request for Production No. 28 asks that Eternity Mart “[p]roduce all

records reflecting Eternity Mart’s financing and attempts for financing, including but not limited

to communications, loan and financing applications, contracts, repayment schedules, deposits, and

contracts from January 1, 2017 to the present.” Id. at 10. Interrogatory No. 13 requests that Eternity

Mart “[i]dentify all banks and financial institutions with which Plaintiff has had accounts from

January 1, 2015 through the present, and state the date the account was opened, and if applicable,

the date it was closed.” Id.

       Nature’s Sources claims that these discovery requests are relevant to causation and

damages, specifically Nature’s Sources’ claim of lost profits. According to Nature’s Sources,

Eternity Mart alleges that it “sustained several thousands of dollars in financing and loans as a

result of Defendant’s conduct and that it was nearly bankrupt.” Doc. [29] at 10. Nature’s Sources

states that it “is possible” that Eternity Mart’s “money issues began long ago, and so the loans and

financing were in the works well-before the event purportedly giving rise to this lawsuit.” Id.

Nature’s Sources further hypothesizes that it is also possible that “Plaintiff’s asserted profit arose

out of other business streams, or that it has substantial overhead or other business losses.” Id.

       Eternity Mart, in turn, states that it produced the loan documents and portions of tax returns

that are relevant to the allegations in the complaint. In response to Request for Production No. 2,

Eternity Mart produced the portions of its tax returns for 2016, 2017, and 2018 that showed its

gross sales, costs of goods sold, gross profit, other income, deductions, and taxable income. Doc.

[34] at 6.    However, because Eternity Mart was suspended from February 27, 2019 to

March 21, 2019, Eternity Mart contends that its lost profit damages do not depend on tax returns

from 2014 and 2015. Id. at 7. In response to Request for Production No. 28, Eternity Mart



                                                  9
produced documents relating to the loans and financing transactions alleged in the complaint but

objected to producing documents relating to loans or other financial transactions from 2016 to the

present not related to the allegations in the complaint. Id. at 8. Eternity Mart objected to

Interrogatory No. 13 on relevance and burdensomeness grounds. Id. at 8-9.

       The Court finds Eternity Mart’s objections and arguments persuasive. Based on the current

record in this case, Eternity Mart’s old tax returns from 2014 and 2015 and documents relating to

loans and financial transactions entered into before the February 27, 2019 Amazon suspension do

not shed light on Eternity Mart’s lost damages claim, particularly when it has already produced

information near the time of the incident. Identifying Eternity Mart’s bank accounts also seem

unlikely to yield information pertinent to Eternity Mart’s lost damages claim. Bank account

records often simply show debits and credits, and do not provide a full financial picture of a

company.

       Nature’s Sources speculates that it is possible that Eternity Mart was already having money

troubles, and that Eternity Mart’s income might stem from non-Amazon sources. But these

speculations, like Nature’s Sources’ hypotheses regarding other Amazon complaints and

suspensions, are insufficient to compel discovery. They are simply theories that Nature Sources

has developed — without any basis in fact at this time, and there is no credible piece of evidence

that it can point to in order to warrant imposing this burden on Eternity Mart. Under Federal Rule

of Civil Procedure 26(b)(1), the Court must consider both relevancy and proportionality concerns

in evaluating the request for discovery, and the Court finds that Eternity Mart has already produced

sufficient information on lost profits for the incident identified in the Complaint. Nature’s Sources’

motion to compel Requests for Production 2 and 28 and Interrogatory 13 is therefore denied.




                                                 10
       Again, the Court’s denial is without prejudice. If, in the course of discovery, it is revealed

that Eternity Mart has had financial troubles or other sources of income pertinent to Eternity Mart’s

allegations in this case, Nature’s Sources is free to renew its motion to compel.

       C.      Request for Production No. 1

       Nature’s Sources further moves to compel Eternity Mart to fully and completely respond

to Request for Production No. 1, which asks Eternity Mart to “[p]roduce fully and complete

emails without ‘quoted text hidden,’ including all attachments referred to in Plaintiff’s Answers

of Eternity Mart, Inc. to Mandatory Initial Discovery Requests, EM 000001 – EM 000648.” Doc.

[29] at 12.

       Nature’s Sources argues that Eternity Mart has failed to produce complete emails and that

it failed to produce the email attachments in “any fashion that would describe what record goes

with which email.” Doc. [29] at 12. Nature’s Sources further states that Eternity Mart asserts that

it will produce again, but “without any date-certain.” Id. Nature’s Sources consequently states that

the “Court must order Plaintiff to produce by a date-certain full and complete records in an

intelligible fashion so that it is clear as to what a complete record is.” Id. The Court is not aware

of, and Nature’s Sources has not directed the Court to, any authority indicating that the Court must

order Plaintiff to produce records by a certain date under these circumstances. However the

discovery request appears relevant, and Eternity Mart does not offer any responses to Nature’s

Sources’ arguments. Eternity Mart has thus failed to meet its “burden of showing why [the] request

is improper.” Trading Technologies Intern., Inc., 2005 WL 1300778, at *1.

       The Court accordingly grants Nature’s Sources motion to compel with respect to Request

for Production No. 1 and orders that Eternity Mart produce any responsive documents not already

produced by November 27, 2019. The Court further orders, also by November 27, 2019, that



                                                 11
Eternity Mart reproduce the emails and attachments already produced in a logical and coherent

fashion, so that Nature’s Sources can easily discern which attachments belong to which emails.

II.    Certification under Rule 34(b)(2)

       Nature’s Sources further moves in its motion to compel for certification under Rule

34(b)(2) for Requests for Production 3, 5, 8-10, 14, 15, 18-27, 29, and 30, and Interrogatories 2-7

and 12. Nature’s Sources does not offer any support for this request for relief, but simply simply

states that “To the extent that Plaintiff has produced all relevant information, it should supply an

affidavit to the effect that it has fully complied, and not withheld any record or information on the

basis of an objection or otherwise.” Doc. [29] at 13.

       The Court appreciates the delays caused by uncertainty in the discovery process and is

sensitive to the fast-approaching December 20, 2019 fact discovery deadline in this case. See Docs.

[19, 27]. The Court therefore grants Nature’s Sources motion in part with respect to its document

requests, but expands the order as follows: by December 2, 2019, counsel for each party shall file

an affidavit or declaration under Rule 34 stating, among other things, that its party’s production is

complete and correct and includes all documents within their clients’ possession, custody, and

control.

III.   Sanctions on Motion to Compel

       Nature’s Sources’ final request for relief in its motion to compel is that this Court award

reasonable attorneys’ fees and costs associated with its motion to compel. Because the Court is

only granting Nature’s Sources’ motion to compel with respect to Request for Production No. 1,

and because the Court has denied the bulk of Nature’s Sources’ motion, the Court declines to

impose sanctions.




                                                 12
IV.     Motion to Seal

       Nature’s Sources further moves to seal two exhibits to its motion to compel: (1) Exhibit F,

a February 27, 2019 email chain, between Eternity Mart and Amazon (EM 000026 - EM 000028);

and (2) Exhibit G, a March 2019 email exchange among Eternity Mart, Riverbend Consulting, and

Amazon (EM 000115 – EM 000119). Doc. [28] at 2.

       Both the Federal Rules of Civil Procedure and this Court’s Local Rules permit the filing of

documents under seal for “good cause.” See Fed. R. Civ. P. 26(c)(1); N.D. Ill. L.R. 26.2(b). Under

those rules, “[s]imply asserting that something should be filed under seal is not enough.” Motorola

Sols., Inc. v. Hytera Commc'ns Corp., 367 F. Supp. 3d 813, 816 (N.D. Ill. 2019). A party seeking

to file materials in secret must justify the claim of secrecy and “analyze the applicable legal criteria

or contend that any document . . . legitimately may be kept from public inspection despite its

importance to the resolution of the litigation.” Baxter Int'l v. Abbott Laboratories, 297 F.3d, 544,

546 (7th Cir. 2002); see also Ne. Series of Lockton Companies, LLC v. Bachrach, No. 12 CV 1695,

2013 WL 3989295, at *1 (N.D. Ill. Aug. 2, 2013) (“If a party claims that injury will result from

public disclosure of certain information, it must provide support for such a statement.”).

       Nature’s Sources has failed to demonstrate that good cause exists to seal Exhibits F and G.

Nature’s Sources cites to Local Rule 26, as well as the Agreed Confidentiality Order, Doc. [20],

entered by this Court on June 25, 2019, in support of its motion. Doc. [28] at 1-2. Beyond that,

however, Nature’s Sources offers no support, analysis, or justification for sealing the exhibits.

Instead, Nature’s Sources seems to suggest that only Eternity Mart contends that the documents

are confidential: “As the Parties are currently unable to resolve their differences regarding the

propriety of certain confidentiality designations, Defendant [ ] seeks leave . . . to file under seal

certain exhibits . . . which Plaintiff asserts contain confidential information.” Id. at 2 (emphasis



                                                  13
added). Nature’s Sources’ motion to seal does not even contain an assertion that Exhibits F and G

should be filed under seal. Eternity Mart fails to even respond to the request for sealing.

Accordingly, Nature’s Sources’ motion to seal, Doc. [28], is denied.

        The Court further observes that the motion to seal reveals the parties’ failure to abide by

the Agreed Confidentiality Order. The motion hints at an ongoing dispute between the parties as

to the confidentiality of Exhibits F and G (and other documents). See Doc. [28] at 2. The Agreed

Confidentiality Order outlines the governing procedure for such disputes. See Doc. [20] at § 9.

The order first requires that the parties meet and confer according to the specifications in § 9(a).

If judicial intervention is still required after that process, the order provides:

                A party that elects to challenge a confidentiality designation may
                file and serve a motion that identifies the challenged material and
                sets forth in detail the basis for the challenge. Each such motion must
                be accompanied by a competent declaration that affirms that the
                movant has complied with the meet and confer requirements of this
                procedure. The burden of persuasion in any such challenge
                proceeding shall be on the designating party. Until the Court rules
                on the challenge, all parties shall continue to treat the materials as
                Confidential Information under the terms of this Order.

Id. at § 9(b). Nature’s Sources attempts to circumvent this process by asking the Court, in a motion

to seal, to “enter an order either (a) striking the confidentiality designation of these records, or (b)

granting Defendant leave to file the identified materials under seal.” Doc. [28] at 2. The Court

declines both options. Good cause does not exist to seal Exhibits F and G, and the Court will not

intervene on a confidentiality issue unless and until the process under Section 9 of the Agreed

Confidentiality Order is followed.




                                                   14
                                            Conclusion

       For the above reasons, Nature’s Sources, LLC’s Motion for Leave to File Exhibits to

Motion to Compel under Seal [28] is denied. Nature’s Sources, LLC’s Motion to Compel [29] is

granted in part and denied in part as follows:


      Nature’s Sources’ motion to compel with respect to Requests for Production 2, 12, 13, 16,

       17, 28 and Interrogatories 10, 11, and 13 is denied without prejudice.

      Nature’s Sources’ motion to compel with respect to Request for Production No. 1 is

       granted. Eternity Mart shall produce any responsive documents not already produced by

       November 27, 2019. Eternity Mart shall also, by November 27, 2019, reproduce emails

       and attachments already produced in response to Request for Production No. 1 in a logical

       manner, so that Nature’s Sources can easily discern which attachments belong to which

       emails.

      By December 2, 2019, counsel for each party shall file an affidavit or declaration under

       Rule 34 stating, among other things, that its party’s production is complete and correct

       and includes all documents within the clients’ possession, custody, and control.

      Nature’s Sources motion for sanctions under Rule 37 is denied.



SO ORDERED.


Dated: November 15, 2019                              ______________________________
                                                      Sunil R. Harjani
                                                      United States Magistrate Judge




                                                 15
